Citation Nr: 0016374	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  97-03 384	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder.

2.  Entitlement to service connection for a chronic 
gastrointestinal (stomach) disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966, including service in Vietnam from August 1965 
to January 1966.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1998, at which time it was REMANDED 
for additional development.  The case is now, once more, 
before the Board for appellate review.


FINDINGS OF FACT

1.  No competent evidence has been submitted that links a 
current chronic skin disorder to any incident of the 
veteran's military service, to include the skin problems he 
experienced during service or any exposure to Agent Orange 
while he was in Vietnam.

2.  No competent evidence has been submitted that links a 
chronic gastrointestinal (stomach) disorder to the veteran's 
military service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic skin 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for a chronic 
gastrointestinal (stomach) disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records disclose that, in June 1965, the 
veteran was seen for a rash on his chest and legs.  
Reportedly, the veteran had experienced the onset of a 
generalized pruritic erythematous eruption the previous day, 
which had now disappeared, with the exception of an area of 
the veteran's upper trunk and the anterior aspect of both 
legs.  Physical examination revealed the presence of a 
"scarlitenform" eruption involving the anterior area of the 
veteran's trunk and lower extremities.  The clinical 
impression was viral exanthema.

On service separation examination in January 1966, the 
veteran voiced no complaints regarding his skin.  A physical 
examination of the veteran's skin was within normal limits, 
and no pertinent diagnosis was noted.

At the time of a service medical examination conducted for 
the purpose of the veteran's enlistment in the Army National 
Guard in June 1987, the veteran gave no history of skin 
disease.  A physical examination of the veteran's skin 
conducted at that time was within normal limits, and no 
pertinent diagnosis was noted.

At the time of a Department of Veterans Affairs (VA) Agent 
Orange examination in March 1992, the veteran gave a history 
of gastrointestinal burning which was temporarily relieved by 
antacids.  On physical examination, the veteran's abdomen was 
soft, flat, and nontender, with no evidence of masses, and no 
hernia.  The veteran's skin was described as clear.  The 
pertinent clinical impression was abdominal pain, rule out 
peptic ulcer disease.

During the course of VA outpatient treatment in April 1992, 
it was noted that a recent upper gastrointestinal series had 
shown a small hiatal hernia.  The clinical assessment was one 
of hiatal hernia with reflux.

VA inpatient and outpatient treatment records covering the 
period from April 1992 to September 1995 show treatment 
during that time for various gastrointestinal problems, 
including a hiatal hernia, gastroesophageal reflux disease, 
gastritis, and esophagitis.

During the course of VA outpatient treatment in early 
December 1995, the veteran complained of an itchy rash which 
had been present for approximately 3 to 4 months.  Physical 
examination revealed the presence of eczematoid excoriations 
on the exterior surface of the veteran's arms, with the right 
arm being somewhat worse than the left.  The clinical 
assessment was eczema versus other "dermatotos."  
Approximately 10 days later, it was noted that the veteran 
had developed a rash on his forearm and leg a few days 
previously, and that he had been given steroid cream "with 
good improvement."  Physical examination revealed a scaly, 
erythematous well demarcated rash on the veteran's exterior 
right forearm and right leg.  The clinical assessment was 
psoriasis.

A VA outpatient treatment record dated in late March 1996 
reveals that the veteran was seen at that time for a rash on 
his arms, legs, and back.  Reportedly, the veteran had 
experienced problems with this rash for approximately six 
months.  The rash was described as pruritic, and was present 
on the veteran's arms, legs, and back.  Reportedly, the 
veteran had been using medication, as well as special soap in 
an attempt to treat his skin problem.  On physical 
examination, there were present a number of guttate-like 
erythematous plaques on the dorsum of the veteran's forearms, 
back, and anterior shins.  The clinical assessment was 
nummular eczema.

On VA esophagogastroduodenoscopic examination in May 1996, 
the veteran gave an 11-month history of severe reflux 
symptoms after having failed both high dose Tagamet and 
Pepcid twice a day.  The veteran had additionally been on 
nonsteroidal anti-inflammatory medication, which he had since 
ceased.  For most of the past year, the veteran had 
reportedly been on Omeprazole daily, with resulting 
significant improvement.  However, the veteran still 
experienced 1 to 2 episodes weekly (nocturnally) of 
heartburn.  The clinical assessment at the time of evaluation 
was of gastroesophageal reflux disease which was refractory 
to Pepcid and Tagamet, and probably exacerbated by the 
veteran's prior use of significant nonsteroidal anti-
inflammatory drugs; and a large hiatal hernia, probably 
enabling reflux symptoms.

In September 1996, a VA gastrointestinal examination was 
accomplished.  At the time of evaluation, the veteran gave a 
4- or 5-year history of dyspepsia consisting of epigastric 
and esophageal pain, and heartburn.  A review of upper 
gastrointestinal X-rays performed since 1992 showed no 
evidence of peptic ulcer disease.  Examination of the 
veteran's stomach and duodenum likewise revealed no evidence 
of ulceration.  According to the veteran, he experienced 
episodes of wheezing and shortness of breath, which were 
usually preceded by regurgitation of food from his esophagus.  
Subjective complaints consisted of a burning pain which the 
veteran described as heartburn which occurred several times 
per week.  The veteran additionally reported a tendency to 
regurgitate food, in particular at night when he was 
recumbent.  This regurgitation of food was usually 
accompanied by a shortness of breath and difficulty "getting 
his breath."  According to the veteran, it was relieved only 
by food regurgitation.

On physical examination, the veteran's current weight was 139 
pounds, with a maximum weight of 144 pounds over the past 
year.  The veteran complained not so much of vomiting as 
esophageal regurgitation, which produced an uncomfortable 
"shortness of breath."  At the time of evaluation, the 
veteran gave no history of recurrent hematemesis or melena.  
Complaints of pain centered upon the lower epigastric region, 
and the midchest.  According to the veteran, his symptoms 
were continuous, with no demarcated episodes of pain.  There 
was no evidence of obstruction, and no need for dilatation of 
the veteran's esophagus.  The pertinent diagnoses noted at 
the time of evaluation were gastroesophageal reflux disease; 
and large hiatal hernia with esophageal erosion.

During the course of VA outpatient treatment in March 1997, 
the veteran complained of dry scabs which would periodically 
itch in the area of his lower arms, legs, and back.  
Reportedly, the veteran had been using creams for this 
problem to no avail.  On physical examination, there were 
noted patches of rash with scabs on the veteran's right and 
left forearms, and on the right and left legs.  The affected 
areas were 1 to 2 centimeters in diameter.  The clinical 
assessment was of eczema which had "flared up" even in the 
presence of treatment with medication.

A VA outpatient treatment record dated in late July 1997 was 
significant for an assessment of symptomatic gastroesophageal 
reflux disease with underlying metaplasia.

At the time of VA outpatient treatment in September 1997, the 
veteran complained of a rash "all over his body."  According 
to the veteran, he had recently experienced a "flare-up" of 
the aforementioned rash, which had been present for "several 
years."  The veteran stated that he had been followed by a 
dermatologist, and had received hydrocortisone cream for the 
treatment of his rash.  Additionally noted was that the 
veteran commonly experienced the same "scaly rash" on his 
arms and legs.

On physical examination, there was noted a red, round scaly 
rash over the veteran's lateral arms and upper legs.  
According to the veteran, he "didn't get this rash anywhere 
else."  The clinical assessment was nummular eczema.

Currently of record are various unretouched color photographs 
of the veteran's skin submitted during the course of a 
hearing before a member of the Board in October 1997.  At 
that hearing, the veteran testified that he first experienced 
skin problems during his tour of duty in Vietnam.  These 
problems consisted of a "rash" on the veterans arms and 
back, as well as in the groin area, and on the thighs.  He 
additionally testified that his "stomach problems" began 
while in Vietnam.

In February 1999, a VA physician stated that he had reviewed 
the veteran's claims folder, including his own 1996 
examination.  Following that review, he had found "no 
evidence" that the veteran's stomach disorder was related to 
his military service.  The physician further commented that 
he could find "no documentation" of stomach complaints in 
service medical records, and that it was therefore his 
professional opinion that it was "not likely" that there was 
any relationship between the veteran's stomach disorder and 
his military service.

On VA dermatologic examination in March 1999, it was noted 
that the veteran's claims folder had been reviewed.  
Reportedly, the veteran had served in the Republic of Vietnam 
from February 1965 until January 1966, and had been involved 
in various "search and destroy" missions, during which he was 
exposed to "the spraying of Agent Orange."  The veteran 
stated that his skin condition arose some 3 to 3 1/2 months 
into his tour of duty in Vietnam, and that it had always been 
associated with itching and occasional purulent oozing on his 
back, legs, buttocks, thighs, groin, neck, scalp, and "under 
the joints."  Records indicated that the veteran had no skin 
condition prior to entering service.

On physical examination, the veteran showed no apparent 
distress, though there was some evidence of "rubbing and 
scratching" at the hands and wrists.  Further examination 
revealed a generalized xerosis and asteatosis, particularly 
over the veteran's back and arms.  There were numerous 
eczematous patches on the veteran's lateral arms, and on his 
anterior foreleg and upper and lower back, all of which were 
associated with numerous excoriations.  On the veteran's left 
dorsal hand was a lichenified, eczematous, excoriated 
erythematous plaque.  At the time of evaluation, it was noted 
that the veteran displayed no sign of infection.  The 
pertinent diagnoses noted were asteatotic eczema; and lichen 
simplex chronicus involving the left hand.  Noted at the time 
of evaluation was that the veteran had "no evidence of 
chloracne," but rather eczema, "a very common condition which 
was not related to Agent Orange exposure."


Analysis

As to the issues currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claims are well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  Moreover, where a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
even though there is no record of such disease during 
service:  chloracne or other acneiform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, porphyria cutanea tarda, prostate cancer, 
acute and subacute peripheral neuropathy, respiratory cancers 
(i.e., cancers of the lung, bronchus, larynx, or trachea) or 
soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(a) 
(1999).  These diseases shall become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall become manifest to a degree of 10 percent or 
more within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307(a)(6)(ii) (1999).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).

In the present case, service medical records do not document 
the existence of chronic skin or gastrointestinal disorders.  
While in June 1965, prior to the veteran's service in 
Vietnam, he received treatment for a skin problem involving 
his anterior trunk and lower extremities, this episode was, 
apparently, acute and transitory in nature, and resolved 
without residual disability.  As of the time of the veteran's 
service separation examination in January 1966, and once 
again on a service medical examination conducted for the 
purpose of the veteran's enlistment in the Army National 
Guard in June 1987, his skin and gastrointestinal system were 
within normal limits, and no pertinent diagnoses were noted.  
The earliest clinical indication of the presence of chronic 
gastrointestinal pathology is revealed by VA inpatient and 
outpatient treatment records dated in the early 1990's, 
approximately 30 years following the veteran's discharge from 
service, at which time he received diagnoses of and treatment 
for a hiatal hernia, gastroesophageal reflux disease, 
gastritis, and esophagitis.  In like manner, a chronic skin 
disorder was first noted no earlier than 1995 (once again, 
almost 30 years following the veteran's service discharge), 
at which time he received a diagnosis of eczema.

The Board observes that, in February 1999, following a review 
of the veteran's claims folder, a VA physician stated that, 
in his "professional medical opinion," it was not likely that 
there existed any relationship between the veteran's stomach 
disorder and military service.  A VA dermatologic examination 
conducted at that same time resulted in diagnoses of 
asteatotic eczema and lichen simplex chronicus involving the 
left hand.  Additionally noted at that time was that the 
veteran showed "no evidence of chloracne," but rather of 
eczema, "a very common condition which was not related to 
Agent Orange exposure."

The veteran argues that he currently suffers from a chronic 
skin disorder which is the result of his exposure to Agent 
Orange in the Republic of Vietnam.  However, on no occasion 
has the veteran's skin pathology been in any way attributed 
to his active military service, or to exposure to herbicides 
(that is, Agent Orange) in Vietnam.  Moreover, the veteran's 
current skin pathology does not represent a disease or 
disability for which service connection might presumptively 
be granted on the basis of herbicide exposure in the Republic 
of Vietnam.  As noted above, at no time has the veteran been 
shown to suffer from a skin disorder such as chloracne, or 
any other acneiform disease consistent with chloracne, either 
in service or within the first year following service 
discharge.  38 C.F.R. § 3.309 (1999).  Indeed, as previously 
stated, the first clinical indication of the potential 
presence of chronic skin pathology was in 1995, almost 30 
years following the veteran's discharge from service.  The 
veteran's opinion that his current skin pathology is in some 
way "linked" to Agent Orange exposure in service does not 
constitute competent medical evidence, inasmuch as there is 
no evidence that he is trained in the field of medicine.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Absent a showing that the 
veteran's exposure to herbicides during service actually 
caused his post service skin pathology, the veteran's claim 
is not well grounded, and must therefore be denied.

As noted above, service medical records are entirely negative 
for any evidence whatsoever of chronic gastrointestinal 
pathology.  While since the time of the veteran's discharge 
from service, he has received treatment for various 
gastrointestinal pathology, including a hiatal hernia, 
gastroesophageal reflux disease, gastritis, and esophagitis, 
at no time has such pathology been shown to be in any way 
related to any incident or incidents of the veteran's period 
of active military service.  Indeed, as of the time of a 
recent review of the veteran's records in February 1999, it 
was the opinion of a VA physician that the veteran's stomach 
disorder was unrelated to military service.  Under such 
circumstances, the veteran's claim for service connection for 
such pathology is not well grounded, and must be denied.

The Board further notes that the veteran was awarded the 
Combat Infantryman Badge and, as a combat veteran, is 
entitled to the benefit of the provisions of 38 U.S.C.A. 
§ 1154(b).  Section 1154(b) relaxes the evidentiary 
requirement as to the evidence needed to establish the 
occurrence of an event, i.e., "whether a particular disease 
or injury was incurred or aggravated in service -- that is, 
what happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required."  Caluza, 7 Vet. App. 
at 507.  However, in determining that the skin and stomach 
disorder claims are not well grounded, the Board has presumed 
that the veteran's account of what occurred during service is 
credible.  Moreover, the claims were found to be not well 
grounded due to the lack of competent medical nexus evidence.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) would provide 
no additional benefit to the veteran in the instant case.  
See Kessel v. West, 13 Vet. App. 9 (1999); Brock v. Brown, 10 
Vet. App. 155, 162 ("reduced evidentiary burden provided for 
combat veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
-- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'" (quoting Caluza, 7 Vet. App. at 507)); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").



ORDER

Service connection for a chronic skin disorder is denied.

Service connection for a chronic gastrointestinal (stomach) 
disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

